UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22748 YCG Funds (Exact name of registrant as specified in charter) 11701 Bee Cave Road, Suite 217 Austin, TX 78738 (Address of principal executive offices) (Zip code) Will Kruger YCG Funds 11701 Bee Cave Road, Suite 217 Austin, TX 78738 (Name and address of agent for service) Registrant's telephone number, including area code: (512) 505-2347 Date of fiscal year end: November 30 Date of reporting period:May 31, 2014 Item 1. Reports to Stockholders. YCG ENHANCED FUND a series of the YCG Funds Semi-Annual Report May 31, 2014 Ticker Symbol: YCGEX YCG Enhanced Fund MESSAGE TO SHAREHOLDERS (Unaudited) Dear Fellow Shareholder, The YCG Enhanced Fund returned 5.95% during the six month period ending May 31, 2014, compared to a 7.62% gain for the S&P 500. Since we last wrote to you in our annual letter, not much has changed in the market environment.The bull market that began in March 2009 continues to push forward, with only a slight hiccup at the beginning of 2014 on concerns about slowing growth in emerging markets and the effects of the Fed pulling back from its easy monetary policy.However, continued reassurances by the Fed, healthy animal spirits, and a more accommodative European Central Bank all overcame these early fears, with the S&P rebounding to once again hit new all-time highs.Just as not much has changed in the market environment, not much has changed in our portfolio either.Our portfolio continues to be dominated by high return on capital, conservatively levered, steady growth, geographically diversified businesses such as Procter & Gamble, Colgate-Palmolive, MasterCard, Unilever, and Pepsico.We continue to believe that these businesses, with the stability of demand for their products and their participation in the long-term growth of the emerging markets, possess the best risk-adjusted returns in the market today.In fact, we believe they provide similar and in many cases higher long term forward rates of return than many of the cyclical and story stocks that dominate the headlines today, despite less risk to our portfolio holdings’ business performance if the benign environment that we’re experiencing changes, as it inevitably will. To demonstrate why we’re excited about these businesses, we decided to focus in on one of our large consumer staples holdings, Coca-Cola.Here, fears about slowing growth in emerging markets, company specific issues, and market boredom with steady but moderate growth have, in our opinion, caused Coca-Cola’s stock to appear very attractive at these prices. Coke may be losing its fizz, but not its dominance Health related concerns about soda being linked to obesity, heart disease, and diabetes have led to a corresponding decline in sales of carbonated soft drinks (CSD) in North America, particularly in diet soda (near a 7% decline last year), putting pressure on Coca-Cola’s stock price. Despite the North American CSD weakness, Coke continues to expand with volume growth in emerging markets such as Latin America, India, China and Africa.In fact, 80% of their profit stems from international markets in over 200 countries around the world.They are the largest beverage company in the world with ownership in 4 of the world’s top 5 carbonated beverage brands (Coca-Cola, Diet Coke, Fanta, and Sprite). 2 YCG Enhanced Fund Even if one were to assume the declining consumption pattern in the U.S. is indicative of the future habit pattern in the entire world, Coke is essentially delivering liquid to the world, with 1.9 billion servings per day.They also own the following brands: Dasani, Vitamin Water, Smart Water, Evian, Minute Maid, Simply Orange, Powerade, Nestea, and many others. This change in consumption pattern for healthier alternatives has been ongoing for quite some time now in the beverage industry, and Coke has navigated this change nicely.Stills only accounted for 11% of global beverage volume sales in 2000, and now they account for 26%.And should Coke lack in pioneering new innovative drinks, there is some protection afforded in their ability to acquire popular drinks and utilize their massive distribution infrastructure to dramatically increase sales.This means they can appear to overpay and still end up with a decent price tag. Some have argued that this consumption pattern is a negative mix shift into lower gross margin products amongst stills.Even if this were true, it appears this negative effect has been offset by scale benefits as evidenced by their stable margins over this time period (excluding the effect from the recent North American bottler acquisition). We also believe Coke’s valuation is attractive.We estimate that Coke is able to convert approximately 80% of their consistent earnings stream into free cash to the shareholders.With Coke projected to earn $2.17/share over the next 12 months and the stock recently trading at $40.60, our math suggests Coke is currently trading at a 4.3% free cash flow yield, and we expect Coke to continue paying out this cash to shareholders in the form of dividends and share repurchases.We also expect shareholders to benefit from continued volume and pricing growth, which should grow free cash flow over time. Source: Coca-Cola Annual Report 3 YCG Enhanced Fund Based on our analysis of the beverage industry structure and of Coke’s historical growth rates, we would expect Coke to grow volume by at least global population growth (1.1%) plus the growth in global consumption per capita of Coke’s products as they penetrate more markets around the world.For example, worldwide consumption has grown from 43 per capita in 1990 to 94 per capita in 2012, or 3.6% annually (note: the U.S. is about 400/capita).While worldwide consumption grew more quickly in the nineties, Coke has still grown worldwide consumption at 2.7% annually over the past decade even in the face of a declining U.S. CSD market.Add on 3% per year pricing increases in line with long term inflation (which could be even higher in the future given worldwide debt levels), and we believe Coke is very likely to deliver excellent rates of return, particularly given Coke’s historical, and, in our opinion, very likely continued, dominance of the beverage market. This growth in the face of domestic decline due to health concerns makes Phillip Morris/Altria a useful case study.There is likely no other product that is more closely linked to health concerns than cigarettes.From 1991-2005, U.S. cigarette consumption declined over 25%; yet, Phillip Morris was still able to grow top line sales at 4% annually over the same time period. Declines in U.S. Cigarette Consumption 1990 – 2005 Sources: 1993 – 1epartment of Agriculture 1997 – 2005 Alcohol & Tobacco Tax and Trade Bureau, Bureau of the Census 4 YCG Enhanced Fund For Coke, enormous growth opportunities still await in places like China (39/person) and India (14/person) where not only do we anticipate per capita consumption to at least approach global per capita consumption (94/person), but we also recognize there is a long runway with each of their populations at 4-4.5 times the size as the U.S.!In other words, per capita growth in these countries impacts Coke’s bottom line to a much greater degree than other smaller countries. Thus, notwithstanding all the recent struggles in the U.S. and the potential near-term slowing of the emerging markets, we believe this iconic global brand will continue to dominate over the long term. Concluding Remarks Despite the market making fresh highs during the past six months, we continue to feel confident both in the ability of the companies we own to forge ahead largely independent of macro related issues and in the attractiveness of their forward rates of return.These characteristics are important to us because we believe that neither we nor anyone else can predict short and even intermediate term economic growth and stock market performance.Thus, we take comfort in our view that, whether the economy zigs or zags, the underlying business values of our companies should continue to grow.Likewise, we take comfort in our belief that, as long as we invest at satisfactory expected returns relative to other investment alternatives, we should do well for our investors over the long term no matter what path the stock market takes during the intervening years.As always, we will continue to be patient and objective as we diligently seek out the best risk-adjusted expected returns, and we thank you for your continued trust and confidence. Sincerely, The YCG Team 5 YCG Enhanced Fund Past performance does not guarantee future results. The fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests primarily in equity securities without regard to market capitalization, thus investments will be made in mid and smaller capitalization companies, which involve additional risks such as limited liquidity and greater volatility.The Fund may also write put options and covered call options on a substantial portion of the Fund’s long equity portfolio, which have the risks of early option contract assignment forcing the Fund to purchase the underlying stock at the exercise price which may be the cause of significant losses due to the failure of correctly predicting the direction of securities prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors.Covered call writing may limit the upside of an underlying security.The Fund may also invest in foreign securities which involve political, economic and currency risks, greater volatility, and differences in accounting methods.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please see the Schedule of Investments in this report for a complete list of fund holdings. The definition of free 'cash flow' is the cash flow from operations that is left over after spending on maintenance capital expenditures and acquisitions that are required to protect the business.In other words, it's the cash flow from operations that is free and clear to be distributed to shareholders in the form of dividends and share repurchases, and/or to be allocated towards ways to grow the existing business through means such as “growth” acquisitions or new capital expenditures, or simply pay down debt.Typically, we calculate this by looking at a normalized view of net income plus depreciation and amortization minus the maintenance capital expenditures and acquisitions that are required to protect the business, adjusted for often overlooked items such as pensions, stock option expenses, and leases. The S&P 500 is a stock market index based on the market capitalizations of 500 leading companies publicly traded in the U.S. stock market.It is not possible to invest directly in an index. 6 YCG Enhanced Fund EXPENSE EXAMPLE For the six months ended May 31, 2014 (Unaudited) As a shareholder of the YCG Enhanced Fund (the “Fund”), you incur ongoing costs, including management fees and other Fund expenses.If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from December 1, 2013 to May 31, 2014. Actual Expenses The first line of the table on the next page provides information about actual account values and actual expenses.You may use the information provided in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 ending account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table on the next page provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 7 YCG Enhanced Fund EXPENSE EXAMPLE (continued) For the six months ended May 31, 2014 (Unaudited) Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Fund through a financial intermediary.Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. Expenses Paid Beginning Ending During Period(1) Account Value Account Value 12/01/2013 – 12/01/13 05/31/14 05/31/14 Actual Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio of 1.390%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the period. 8 YCG Enhanced Fund TOP TEN EQUITY HOLDINGS May 31, 2014 (Unaudited) Percentage of Net Assets Procter & Gamble Co. % Coca-Cola Co. % PepsiCo., Inc. % Unilever NV – ADR % Aon Plc % Colgate-Palmolive Co. % MSCI, Inc. % Wells Fargo & Co. % Sysco Corp. % Mastercard, Inc. % Total % ALLOCATION OF PORTFOLIO HOLDINGS (as a % of net assets) May 31, 2014 (Unaudited) 9 YCG Enhanced Fund SCHEDULE OF INVESTMENTS May 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 83.61% Beverages – 16.12% Coca-Cola Co. $ PepsiCo., Inc. Commercial Banks – 6.27% Sberbank Russia – ADR (a) Wells Fargo & Co. Communications Equipment – 0.66% Cisco Systems, Inc. Consumer Finance – 0.01% Nicholas Financial, Inc. Diversified Financial Services – 4.99% MSCI, Inc. (a) Energy Equipment & Services – 0.62% Ensco Plc Food & Staples Retailing – 6.93% CVS Caremark Corp. Sysco Corp. Tesco Plc – ADR Food Products – 7.99% Unilever NV – ADR Health Care Equipment & Supplies – 1.09% Becton, Dickinson & Co. Health Care Providers & Services – 1.45% WellPoint, Inc. Household Products – 15.88% Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. (b) See notes to financial statements. 10 YCG Enhanced Fund SCHEDULE OF INVESTMENTS (continued) May 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 83.61% (continued) Insurance – 5.83% Aon Plc $ Internet Software & Services – 1.70% eBay, Inc. (a) Google, Inc. – Class A (a) Google, Inc. – Class C (a) IT Services – 3.82% Mastercard, Inc. Media – 4.57% DIRECTV (a) Twenty-First Century Fox, Inc. Software – 4.70% Microsoft Corp. Oracle Corp. Trading Companies & Distributors – 0.98% MFC Industrial Ltd. TOTAL COMMON STOCKS (Cost $48,558,274) Total Investments (Cost $48,558,274) – 83.61% Other Assets in Excess of Liabilities – 16.39% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt Plc Public Limited Company (a) Non-income producing security. (b) A portion of this security is pledged as collateral on written options.As of May 31, 2014, the value of collateral is $2,019,750. The Global Industry Classification Standard (GICS) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See notes to financial statements. 11 YCG Enhanced Fund SCHEDULE OF OPTIONS WRITTEN May 31, 2014 (Unaudited) Contracts Value CALL OPTIONS DIRECTV Expiration: June 2014; Exercise Price: $85.00 57 $ PUT OPTIONS Aon Plc Expiration: July 2014; Exercise Price: $82.50 Expiration: July 2014; Exercise Price: $87.50 25 Expiration: July 2014; Exercise Price: $90.00 7 C. H. Robinson Worldwide, Inc. Expiration: August 2014; Exercise Price: $60.00 Cisco Systems, Inc. Expiration: June 2014; Exercise Price: $22.00 14 42 Expiration: August 2014; Exercise Price: $23.00 30 Expiration: August 2014; Exercise Price: $25.00 55 CVS Caremark Corp. Expiration: August 2014; Exercise Price: $77.50 Expiration: August 2014; Exercise Price: $80.00 7 DIRECTV Expiration: June 2014; Exercise Price: $75.00 83 Expiration: June 2014; Exercise Price: $77.50 6 63 eBay, Inc. Expiration: July 2014; Exercise Price: $52.50 17 Expiration: July 2014; Exercise Price: $55.00 91 Expiration: August 2014; Exercise Price: $52.50 29 Ensco Plc Expiration: June 2014; Exercise Price: $49.00 10 Expiration: June 2014; Exercise Price: $50.00 9 Expiration: June 2014; Exercise Price: $52.50 80 Google, Inc. Expiration: June 2014; Exercise Price: $550.00 2 Expiration: July 2014; Exercise Price: $510.00 2 Mastercard, Inc. Expiration: July 2014; Exercise Price: $71.00 9 Expiration: July 2014; Exercise Price: $72.00 39 Expiration: July 2014; Exercise Price: $74.00 66 Expiration: July 2014; Exercise Price: $75.00 82 Expiration: July 2014; Exercise Price: $77.00 10 See notes to financial statements. 12 YCG Enhanced Fund SCHEDULE OF OPTIONS WRITTEN (continued) May 31, 2014 (Unaudited) Contracts Value PUT OPTIONS (continued) Microsoft Corp. Expiration: June, 2014; Exercise Price: $39.00 25 $ Expiration: June 2014; Exercise Price: $41.00 66 Expiration: July 2014; Exercise Price: $41.00 Oracle Corp. Expiration: June 2014; Exercise Price: $39.00 Expiration: June 2014; Exercise Price: $40.00 37 Expiration: July 2014; Exercise Price: $42.00 68 Expiration: July 2014; Exercise Price: $43.00 18 Expiration: August 2014; Exercise Price: $43.00 59 Twenty-First Century Fox, Inc. Expiration: July 2014; Exercise Price: $33.00 Expiration: July 2014; Exercise Price: $34.00 Expiration: July, 2014; Exercise Price: $35.00 28 Expiration: July 2014; Exercise Price: $36.00 13 WellPoint, Inc. Expiration: June 2014; Exercise Price: $97.50 10 Expiration: June 2014; Exercise Price: $100.00 23 Expiration: July 2014; Exercise Price: $110.00 5 Total Options Written (Premiums received $567,709) $ See notes to financial statements. 13 YCG Enhanced Fund STATEMENT OF ASSETS AND LIABILITIES May 31, 2014 (Unaudited) ASSETS: Investments, at value (Cost $48,558,274) $ Cash Receivable for Fund shares sold Dividends and interest receivable Deposits with brokers for options written Prepaid expenses Total Assets LIABILITIES: Options written, at value (Premiums received $567,709) Payable for investments purchased Accrued investment advisory fees, net of waiver Other accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Undistributed net investment income Undistributed accumulated net realized gain Net unrealized appreciation Investments Written Options Total Net Assets $ Shares outstanding (unlimited shares of no par value authorized) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE(1) $ A redemption fee of 2.00% is assessed against shares redeemed within 90 days of purchase.See Note 2h. See notes to financial statements. 14 YCG Enhanced Fund STATEMENT OF OPERATIONS For the six-months ended May 31, 2014 (Unaudited) INVESTMENT INCOME: Dividend income(1) $ Total investment income EXPENSES: Investment advisory fees Compliance fees Administration fees Federal and state registration fees Accounting fees Transfer Agent fees and expenses Shareholder Service fees Audit and tax fees Insurance fees Trustee fees and expenses Offering costs Custody fees Reports to shareholders Miscellaneous expenses Total expenses before reimbursements Expense reimbursement by investment adviser (See Note 6) ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN: Net realized gain on Investments Written Options Total Net change in unrealized appreciation on Investments Written Options Total Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ Net of $13,332 in foreign withholding taxes. See notes to financial statements. 15 YCG Enhanced Fund STATEMENTS OF CHANGES IN NET ASSETS Six-Months Ended December 28, 2012(1) May 31, 2014 through (Unaudited) November 30, 2013 OPERATIONS: Net investment income $ $ Net realized gain on investments and written options Net change in unrealized appreciation on investments and written options Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — Redemption fees Payments for shares redeemed ) ) Net increase DISTRIBUTIONS PAID FROM: Net investment income ) — Net realized gains ) — Total distributions ) — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of year (including undistributed net investment income of $19,612) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Issued in reinvestment of distributions — Shares redeemed ) ) Net increase Date of inception. See notes to financial statements. 16 YCG Enhanced Fund FINANCIAL HIGHLIGHTS For a Fund share outstanding throughout the period Six-Months Ended December 28, 2012(1) May 31, 2014 through (Unaudited) November 30, 2013 NET ASSET VALUE: Beginning of period $ $ OPERATIONS: Net investment income Net realized and unrealized gain on investment securities Total from operations LESS DISTRIBUTIONS: From net investment income ) — From net realized gains ) — Total distributions ) — Redemption fee proceeds — — NET ASSET VALUE: End of period $ $ TOTAL RETURN %(3) %(3) SUPPLEMENTAL DATA AND RATIOS: Net assets; end of period (000’s) $ $ Ratio of expenses to average net assets: Expenses including reimbursement/waiver %(4) %(4) Expenses excluding reimbursement/waiver %(4) %(4) Net investment income including reimbursement/waiver %(4) %(4) Net investment income excluding reimbursement/waiver %(4) %(4) Portfolio turnover rate %(3) %(3) Date of inception. Amount represents less than $0.01 per share. Not Annualized. Annualized. See notes to financial statements. 17 YCG Enhanced Fund NOTES TO FINANCIAL STATEMENTS May 31, 2014 (Unaudited) 1.ORGANIZATION YCG Funds (the “Trust”) is a Delaware statutory trust organized under Declarations of Trust dated September 4, 2012.The Trust is an open-end management investment company, as defined in the Investment Company Act of 1940 (the “1940 Act”), as amended.The Trust consists of one series, YCG Enhanced Fund (the “Fund”).The Fund is classified and operates as a non-diversified fund under the 1940 Act.The Fund commenced operations on December 28, 2012.The Fund’s investment adviser is YCG, LLC (the “Adviser”).There are an unlimited number of authorized shares.The investment objective of the Fund is to maximize long-term appreciation with reasonable investment risk. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). a) Subsequent Events Evaluation – In preparing these financial statements, the Fund has evaluated events and transactions for potential recognition or disclosure resulting from subsequent events through the date the financial statements were issued.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments other than the event listed below. b) Investment Valuation – Securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Securities that are traded on The Nasdaq OMX Group, Inc., referred to as NASDAQ are valued at the Nasdaq Official Closing Price.Exchange-traded securities for which there were no transactions are valued at the current bid prices.Securities traded on only over-the-counter markets are valued on the basis of closing over-the-counter bid prices.Short-term debt instruments maturing within 60 days are valued by the amortized cost method, which approximates fair value.Debt securities (other than short-term instruments) are valued at the mean price furnished by a national pricing service, subject to review by the Adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Options written or purchased by the Fund are valued at the last sales price.If there are no trades for an option on a given day, options are valued at the mean between the current bid and asked prices.Any securities for which there are no readily available market quotations and other assets will be valued at their fair value as determined in good faith by the Adviser pursuant to procedures established by and under the supervision of the Board of Trustees. 18 YCG Enhanced Fund NOTES TO FINANCIAL STATEMENTS (continued) May 31, 2014 (Unaudited) Valuation Measurements The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs, if any, during the period.In addition, these standards require expanded disclosure for each major category of assets.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). In addition to the fair-valued securities, the other securities designated as level 3 included securities where prices are obtained from a broker quote in an illiquid market. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s net assets as of May 31, 2014: Level 1 Level 2 Level 3 Total Assets Common Stocks* $ $
